           CASE 0:21-cv-01320-PJS-BRT Doc. 6 Filed 07/23/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Walter Young,                                             Civ. No. 21-1320 (PJS/BRT)

                     Petitioner,

 v.                                                 ORDER ON REPORT AND
                                                     RECOMMENDATION
 Ned G. Wohlman, and Brenda Mort,

                     Respondents.


      The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Becky R. Thorson dated June 22, 2021. No objections

have been filed to that Report and Recommendation in the time period permitted. Based

on the Report and Recommendation of the Magistrate Judge, on all of the files, records,

and proceedings herein, the Court now makes and enters the following Order.

      IT IS HEREBY ORDERED that:

      1.      The petition for a writ of habeas corpus of petitioner Walter Young (Doc.

No. 1) is DENIED WITHOUT PREUJUDICE; and

      2.      This matter is DISMISSED WITHOUT PREJUDICE under Rule 4 of the

Rules Governing Section 2254 Cases in the United States District Courts.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


  Date: July 23, 2021                          s/Patrick J. Schiltz
                                               Patrick J. Schiltz
                                               United States District Judge
